 



Exhibit 10.2
FIRST AMENDMENT
TO
AMENDED AND RESTATED
2000 STOCK OPTION AND INCENTIVE PLAN
OF
EVERGREEN SOLAR, INC.
     Pursuant to the powers reserved to it in Section 9(e) of the Amended and
Restated 2000 Stock Option and Incentive Plan of Evergreen Solar, Inc. (the
“Plan”), the Board of Directors (the “Board”) of Evergreen Solar, Inc. (the
“Company”) hereby amends the Plan as set forth below. Capitalized terms not
defined herein shall have the meaning specified in the Plan.
     (a) Section 3(a) of the Plan is hereby amended by inserting “, Restricted
Stock Units” between the phrases “Stock Appreciation Rights” and “or other
share-based Awards” in the fifth sentence thereof.
     (b) The Plan is hereby amended by inserting a new Section 8 as follows and
renumbering the current Sections 8 and 9 as Sections 9 and 10:
     “8. Restricted Stock Units.
     a. GRANT. Subject to the terms and conditions of the Plan, Restricted Stock
Units (“RSUs”) in the form of phantom stock units may be granted to Participants
at any time and from time to time as shall be determined by the Board, in its
sole discretion. The Board shall have complete discretion in determining the
number of RSUs granted to each Participant.
     b. TERMS AND CONDITIONS. The Board shall determine the restrictions and
conditions applicable to each Award of RSUs at the time of grant. Conditions may
be based on continuing employment (or other service relationship) and/or
achievement of pre-established performance goals and objectives. The grant of an
Award of RSUs is contingent on the grantee executing a written award agreement
(an “RSU Award Agreement”). The terms and conditions of each such RSU Award
Agreement shall be determined by the Board, and such terms and conditions may
differ among individual Awards and grantees. To the extent that an Award of RSUs
is subject to Section 409A of the Code (“Section 409A”), it may contain such
additional terms and conditions as the Board shall determine in its sole
discretion in order for such Award to comply with the requirements of Section
409A. At the end of any deferral period applicable to an Award of RSUs, such
RSUs, to the extent vested, shall be settled in the form of shares of Common
Stock.
     c. RIGHTS AS A STOCKHOLDER. A Participant shall have the rights as a
stockholder only as to shares of Common Stock acquired by the Participant upon
settlement of an award of RSUs; provided that the Participant may, in the
Board’s sole discretion, be credited with dividends or dividend equivalent
rights with respect to the phantom stock units underlying the Participant’s
RSUs, subject to such terms and conditions as the Board may determine.
     d. TERMINATION. Except as may otherwise be provided by the Board either in
the RSU Award Agreement or, subject to Section 9(g) below, in writing after the
RSU Award Agreement is issued, a Participant’s right in all RSUs that have not
vested shall automatically terminate upon the Participant’s termination of
employment (or cessation of service relationship) with the Company and its
subsidiaries for any reason.

  (c)   Except as amended herein, the Plan is confirmed in all other respects.  
  (d)   The effective date of this Amendment is March 11, 2008.

 